Title: From George Washington to the United States Senate, 5 May 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate, 
                  United States 5th of May 1794.
               
               Since the nomination of Richard Harrison, as Judge of the District of New York, he has requested me to withdraw his name.  Having informed myself, through the channel, marked out by the Senate in their resolution of the 27. of January 1792 for the communication of their executive proceedings to the President, that the nomination is not decided; I therefore withdraw the same, and nominate,
               John Laurance, to be Judge of the District of New York.
               
                  Go: Washington
               
            